FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit

                                                         February 4, 2009
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                           Clerk of Court
                          FOR THE TENTH CIRCUIT


KAY SIEVERDING;
DAVID SIEVERDING,

            Plaintiffs-Appellants,

ED SIEVERDING;
TOM SIEVERDING,

            Plaintiffs,

v.                                                  No. 08-1297
                                         (D.C. No. 02-CV-01950-EWN-OES)
COLORADO BAR ASSOCIATION,                             (D. Colo.)
and their insurance company (true
name unknown); CITY OF
STEAMBOAT SPRINGS, CO,
a municipality (hereinafter the CITY);
AMERICAN BAR ASSOCIATION,
and their insurance company (true
name unknown); JANE BENNETT,
private citizen acting in conspiracy
with CITY policy makers; KEN
BRENNER, individually and in his
capacity as a CITY Council Member;
JAMES ENGLEKEN, individually and
in his capacity as CITY Council
Member; ART FIEBING, individually
and as employed as CITY assistant
chief of police; SANDY FIEBING,
individually and as the CITY code
enforcement officer; DANIEL
FOOTE, Attorney, individually and in
his capacity as Assistant CITY
attorney; J. D. HAYS, individually and
in capacity as CITY director of public
safety; JAMES “SANDY” HORNER,
individually and as an attorney
working for KLAUZER &
TREMAINE and his insurance
company; CHARLES LANCE,
Attorney, individually and in capacity
as former district attorney and his
insurance; ANTHONY LETTUNICH,
individually and in capacity as CITY
attorney and his insurance; PAUL R.
MCLIMANS, individually and in
capacity as a district attorney and his
insurance company; WENDIE
SCHULENBURG, individually and in
capacity as CITY planning services
director; and her insurance, AKA
Wendie Rooney; MELINDA
SHERMAN, individually and former
Assistant CITY attorney, and in
capacity, and their insurance; KERRY
ST. JAMES, individually and in
capacity as deputy or assistant district
attorney; and his insurance;
ARIANTHE STETTNER, individually
and in capacity as CITY council
member; PAUL STRONG,
individually and in capacity as CITY
Council Member; and his insurance
company; RICHARD J. TREMAINE,
individually and in capacity as an
attorney; and his insurance company;
JAMES WEBER, individually and in
capacity as CITY public works
director; and his insurance company;
P. ELIZABETH WITTEMYER,
individually and in capacity as Deputy
District attorney; and her insurance;
JAMES B.F. OLIPHANT, Bennett’s
attorney and purchaser of plaintiff’s
home; KEVIN BENNETT,
individually and in capacity as CITY
Council member; DAVID R.


                                           -2-
    BROUGHAM, individually and in
    capacity as apparent CITY insurance
    agent (for CIRSA); CIRSA, insurance
    for the CITY; INSURANCE AGENT,
    other than Brougham and decision
    makers for CIRSA (true name
    unknown); KATHY CONNELL,
    individually and as employed as CITY
    Council Member; DAVIS, GRAHAM
    & STUBBS, LLC; JAMES
    GARRECHT, in capacity as district
    court judge; (for injunctive relief only
    since he is immune from suit for
    damages); HALL & EVANS, LLC,
    and their insurance; PAUL HUGHES,
    individually and in capacity as CITY
    manager; KLAUZER & TREMAINE,
    a law firm, and insurance (true name
    unknown); RANDALL KLAUZER,
    individually and in capacity as an
    attorney and his insurance company;
    SUZANNE SCHLICHT, individually
    and in capacity as newspaper publisher
    and her insurance; STEAMBOAT
    PILOT & TODAY NEWSPAPER,
    (WORLDWEST LIMITED
    LIABILITY COMPANY) and
    insurance (true name unknown),

                 Defendants-Appellees.


                              ORDER AND JUDGMENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
                                                                       (continued...)

                                               -3-
Before BALDOCK, BRORBY, and EBEL, Circuit Judges.



      Kay and David Sieverding, appearing pro se, appeal from the district

court’s order denying their motion brought pursuant to Federal Rule of Civil

Procedure 60(b)(4). We affirm.

                                     Background

      The parties are familiar with the lengthy history of this case. The relevant

facts relating to this appeal are set forth in this court’s decision in Sieverding v.

Colorado Bar Association, 237 F. App’x 355, 357-359 (10th Cir. 2007). In that

decision, filed on June 14, 2007, this court affirmed the district court’s judgment

awarding attorney fees in favor of defendants in the amount of $101,864.82. The

attorney fees were awarded as a Rule 11 sanction for the Sieverdings’ frivolous

and abusive litigation. On June 20, 2008, the Sieverdings filed a Rule 60(b)(4)

motion in district court, which sought to void the judgment awarding attorney

fees in favor of defendants. The district court denied the motion. The

Sieverdings now appeal from that order.




*
 (...continued)
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                          -4-
                                     Discussion

      We review de novo the district court’s denial of a Rule 60(b)(4) motion.

See Amoco Oil Co. v. United States Environmental Protection Agency, 231 F.3d

694, 697 (10th Cir. 2000) (explaining that Rule 60(b)(4) denials are reviewed de

novo unlike other Rule 60(b) motions, which are reviewed for abuse of

discretion).

      The Sieverdings first complain that the district court abused its discretion

by denying their Rule 60(b)(4) motion without giving any reasons for the denial.

In support of their position, they rely on Gladwell v. Scofield, 222 F. App’x 750

(10th Cir.), cert. denied, 128 S. Ct. 448 (2007). In Gladwell, an unpublished,

non-binding decision, this court concluded that the district court abused its

discretion by failing to give the reasons for its denial of a Rule 60(b) motion. Id.

at 752-53. But in that case, this court was reviewing the denial of a general Rule

60(b) motion, not a Rule 60(b)(4) motion. Moreover, in Gladwell, this court was

reviewing the district court’s decision for abuse of discretion. Id. at 752. As

noted above, the abuse of discretion standard is not applicable to a Rule 60(b)(4)

motion. See Amoco, 231 F.3d at 697. Because we are reviewing the Rule

60(b)(4) motion de novo, it does not matter that the district court did not give the

reasons for its denial.

      As for the merits of their Rule 60(b)(4) motion, the Sieverdings argue that

the judgment awarding attorney fees is void because the district court failed to

                                         -5-
follow Rules 11 and 54 of the Federal Rules of Civil Procedure. The Sieverdings

assert also that they “were not told the basis for the sanctions.” R., Vol. I, Doc.

1069. A party may seek relief under Rule 60(b)(4) if “the judgment is void.” “A

judgment is void only if the court which rendered it lacked jurisdiction of the

subject matter, or of the parties, or acted in a manner inconsistent with due

process of law.” United States v. Buck, 281 F.3d 1336, 1344 (10th Cir. 2002)

(quotation omitted). The Sieverdings did not present any argument in their

Rule 60(b)(4) motion that shows they can meet this standard.

      Finally, the Sieverdings’ statement that they did not know the basis for

these sanctions is an outright misrepresentation of the facts of this case. As this

court detailed in the order and judgment affirming the award of attorney fees, the

magistrate judge issued an order in January 2003 putting the Sieverdings on

notice that their claims appeared to be groundless and frivolous in violation of

Rule 11 and that they could be subject to sanctions in the form of paying for the

defendants’ legal fees. See Sieverding, 237 F. App’x at 358-59. At the status

conference later that month, the magistrate judge “attempted again to impress

upon plaintiffs that their claims were groundless and frivolous.” Id. (quotation

omitted). In his sixty-page report recommending that the Sieverdings’ claims be

dismissed and that they be sanctioned, the magistrate judge detailed the

Sieverdings’ Rule 11 violations and how they had been repeatedly warned and

advised that their claims were frivolous and baseless. Id. at 359. The Sieverdings

                                          -6-
filed objections to the magistrate judge’s report and recommendation. The

district court considered the objections and then adopted the magistrate judge’s

recommendation that the Sieverdings be sanctioned. Id. The Sieverdings

received ample notice of the basis for these sanctions and had the opportunity to

object before these sanctions were imposed.

                                      Conclusion

       This appeal is frivolous and represents another example of the Sieverdings’

abusive litigation practices. Including this appeal, the Sieverdings have filed

eleven appeals and two requests for mandamus relief arising out of this district

court case. There is nothing left to be reviewed from this district court case. We

caution the Sieverdings that if they file another appeal or special proceeding

arising out of this district court case then we will seek to impose sanctions against

them in the form of appellate filing restrictions. See Winslow v. Hunter (In re

Winslow), 17 F.3d 314, 315-16 (10th Cir. 1994) (imposing filing restrictions on

plaintiffs with a history of abusive and repetitive filings in this court).

      The judgment of the district court is AFFIRMED. The Sieverdings’ motion

to supplement the record and to remand for an evidentiary hearing is DENIED.


                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge

                                           -7-